Citation Nr: 1709525	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain, status post tendon surgery.

3.  Entitlement to an initial compensable rating for scars, right foot.

4.  Entitlement to service connection for bilateral flatfoot.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to March 2001, from November 2001 to July 2002, and from February 2003 to February 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and the RO in Denver, Colorado.  A December 2011 rating decision by the Oakland RO granted service connection and assigning an initial rating for anxiety disorder.  A May 2013 rating decision by the Denver RO denied service connection for PTSD.  A December 2013 rating decision by the Oakland RO granted service connection and assigned initial ratings for right ankle sprain and right foot scars, and denied service connection for bilateral flatfoot.  Jurisdiction over the claims-file currently resides with the RO in Oakland (and the Oakland RO issued the June 2014 statement of the case to the appellant).

In December 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

In December 2016, the Veteran's representative submitted additional evidence to the Board after a waiver of initial RO review was presented on the record during the December 2016 Board hearing.  See 38 C.F.R. § 20.1304(c) (2016).  During the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 50 percent for anxiety disorder and entitlement to an initial rating in excess of 10 percent for right ankle sprain, status post tendon surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 27, 2014, the Veteran's service-connected scars of the right foot did not manifest in scarring involving an area of 6 square inches or greater, nor any scars that were shown to be unstable or painful, nor any other manner of functional impairment or disabling effects.

2.  For the period from May 27, 2014 onward, the Veteran's service-connected scars of the right foot have included one scar shown to be painful, but not more than two scars shown to be unstable or painful, nor scarring involving an area of 6 square inches or greater, nor any other manner of functional impairment or disabling effects.

3.  The most probative competent evidence of record shows that the Veteran's bilateral flatfoot pre-existed her active duty military service, was not aggravated during her military service, and is not causally or etiologically related to a service-connected disability (including through aggravation).

4.  The evidence is at least in equipoise as to whether the Veteran has PTSD related to her military service.


CONCLUSIONS OF LAW

1.  For the period prior to May 27, 2014, the criteria for a compensable rating for the Veteran's service-connected scars of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Diagnostic Codes 7800 to 7805 (2016).

2.  For the period from May 27, 2014, a rating of 10 percent (but no higher) is warranted for the Veteran's service-connected scars of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Diagnostic Codes 7800 to 7805 (2016).

3.  The criteria for establishing entitlement to service connection for bilateral flatfoot / pes planus, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims on appeal addressed herein, VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the appellant's December 2016 Board videoconference hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating for Right Foot Scar

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where an appeal is from the initial rating assigned with the award of service connection, as here, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating for scars of the right foot (associated with right ankle sprain, status post tendon surgery) under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This rating was awarded in a December 2013 RO rating decision and is effective from the March 1, 2011 effective date of the award of service connection for this disability.  As this appeal arises from the initial assignment of a disability rating for the right foot scarring, the Board's rating analysis shall consider the entire period from March 1, 2011 onward.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (prior to this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board must consider whether a higher rating is warranted under any other applicable Diagnostic Code or permitted combination of separate ratings under multiple Diagnostic Codes.

Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  In this case, notes to several of the applicable Diagnostic Codes expressly permit certain particular combinations of skin ratings as not violating the prohibition against pyramiding, with separate skin ratings assigned and combined with application of 38 C.F.R. § 4.25 in certain circumstances.  The Board must consider whether a combination of separate ratings under the pertinent skin disability Diagnostic Codes (generally, Diagnostic Codes 7800-7805) would be more favorable to the Veteran than assignment of a single rating under another applicable Diagnostic Code.

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  As the scarring at issue in this appeal is not located on the head, face, or neck, Diagnostic Code 7800 is inapplicable in this case.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  A 10 percent rating is provided for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches.  A 20 percent rating is provided for such a scar that encompasses an area or areas of at least 12 square inches but less than 72 square inches.  A 30 percent rating is provided for such a scar that encompasses an area or areas of at least 72 square inches but less than 144 square inches.  A 40 percent rating is provided for such a scar that encompasses an area or areas of 144 square inches or greater.  Note (1) of this Diagnostic Code provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

The revised criteria eliminated Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from October 23, 2008).

Under Diagnostic Code 7805, disabling effects of scars not considered in a rating under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).  38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A December 2013 VA examination report shows that the Veteran's scarring associated with service-connected right foot disability was observed and noted, but were noted specifically not to be painful, nor unstable, nor with a total area of scarring in excess of 6 square inches.  The December 2013 VA examination report also discusses that the Veteran experienced "numbness on the outside and inside of right ankle along with pain," and "[n]umbness on the outside of right heel and on the inside of right heel extending into medial side of right foot due to injury to sensory nerves due to surgery in April 2006."  The VA examiner explained that "[t]he neuropathic pain with numbness on the outside of right heel and medial side of right foot is an extension of right ankle neuropathic pain from right ankle surgery in April 2006."

A May 2014 VA examination report describes the Veteran's service-connected right foot scarring as "[s]car on the dorsum of the right foot sensitive to light touch.  Scar is stable, no evidence of loss of protective covering.  Sensitivity at the scar site only."  The scarring was noted to not be greater than 6 square inches.  Clinical findings show that scarring on the right top foot dorsum was 5 centimeters by 0.5 centimeters, well-healed, stable, and tender.  Scarring on the right heel was 2 centimeters by 0.5 centimeters, well-healed, stable, and nontender.  Scarring on the right inner foot was 7 centimeters by 1 centimeter, well-healed, stable, and nontender.

The Board notes that in addition to scarring, the Veteran's service-connected disabilities of the right foot include neuropathic pain with numbness of the heel and medial side of right foot, currently rated 10 percent disabling under Diagnostic Code 8799-8725, as analogous to neuralgia of the posterior tibial nerve of a mild or moderate degree of severity.

The Board finds that the Veteran's service-connected right foot scarring is reasonably shown to involve at least one, but no more than two, scars that are painful as of the time of the May 2014 VA examination report that first shows that the scar on the right top foot dorsum was tender/sensitive to light touch.  The Board finds that the evidence does not show any painful service-connected scarring prior to the date of the May 2014 VA examination report; the December 2013 VA examination report specifically shows that the Veteran's right foot scarring was not painful upon clinical examination at that time.  The Board finds that a 10 percent rating is warranted for the period from May 27, 2014 (the date of the May 2014 VA examination report) onward.

The Board has considered that right foot pain may arguably be already contemplated in the Veteran's existing 10 percent rating for neuropathic pain with numbness of the heel and medial side of right foot.  However, in light of the evidence discussed above detailing the neurological disability, and considering the overlapping disability manifestations in the manner most favorable to the Veteran, the Board finds that the neurological symptom of numbness currently assigned a 10 percent rating under Diagnostic Code 8799-8725 represents a mild degree of nerve impairment that is distinct from the separate symptom of pain associated with scarring under Diagnostic Code 7804 (which provides a 10 percent rating for one or two scars that are unstable or painful).

The Board finds that no further increased rating for service-connected right foot scarring is warranted in this case.  The service-connected scarring is shown not to involve an area of greater than 6 square inches, including as specifically addressed in the December 2013 and May 2014 VA examination reports; therefore the criteria for compensable ratings under Diagnostic Codes 7801 and 7802 are not met.  The evidence shows no painful scars prior to May 27, 2014, thus no compensable rating under Diagnostic Code 7804 is warranted prior to May 27, 2014.  The evidence shows only one painful scar for the period from May 27, 2014 onward, with the May 27, 2014 VA examination report specifically indicating that all but one of the right foot scars was clinically noted to be non-tender; thus, no rating in excess of 10 percent is warranted under Diagnostic Code 7804 for the latest period.  Finally, there is no indication that the scarring manifests in any disabling effects beyond those contemplated in the rating criteria for Diagnostic Codes 7800 to 7804; in any event, the Board observes that the Veteran is already separately compensated for limitation of motion of the ankle and numbness of the foot in separate ratings under Diagnostic Codes 8799-8725 and 5271.


Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the disability addressed above.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under  Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

As described above, the manifestations of the Veteran's right foot scarring (such as pain/tenderness to touch) are contemplated by the schedular criteria discussed and applied in the schedular rating analysis discussed in this decision.  No evidence indicates an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of the right foot scarring issue for extraschedular consideration is not in order.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria (she has established service connection for anxiety disorder, PTSD, right ankle sprain, neuropathic pain with number of the heel and medial side of the right foot, and right foot scarring).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional pertinent impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board typically considers whether the issue of entitlement to TDIU is before the Board as part of a Veteran's claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, on the record during the December 2016 Board hearing, the Veteran and her representative expressly and specifically confirmed that she did not want the Board to consider entitlement to TDIU in this appeal.  The Veteran explained to the undersigned that she did not want TDIU consideration because it is important to her to maintain her hope and expectations of resuming gainful employment.  The Board shall honor the Veteran's request and respect her wishes in this regard.  Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In summary, a 10 percent rating is warranted for the right foot scarring from May 27, 2014 onward.  The preponderance of the evidence is against assigning any further increased rating (a compensable rating prior to May 27, 2014 or a rating in excess of 10 percent thereafter).  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Service Connection

The Veteran claims entitlement to service connection for bilateral flatfoot (including as secondary to already service-connected disabilities) and for PTSD.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus or causal relationship between the claimed disability and the disease, injury, or event in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Bilateral Flatfoot

Evidence of record, including the Veteran's own testimony (including during the December 2016 Board hearing) indicates that the Veteran had a bilateral flatfoot condition prior to her entrance to active duty military service.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both (emphasis added) that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In considering the service treatment records, the June 2000 service enlistment examination report shows that the feet were noted to be clinically abnormal.  A diagnosis of pes planus was specifically noted at the time (described as "mild" and "asymptomatic").  With an explicit finding of bilateral pes planus (flatfoot) on enlistment, the  presumption of soundness does not attach with respect to bilateral pes planus / flatfoot, and the only benefit that can be awarded for bilateral pes planus / flatfoot is service connection on the basis of aggravation of the pre-existing bilateral flatfoot disability, by application of 38 U.S.C.A. § 1153, and 38 C.F.R. § 3.306.  The Board notes that the Veteran had multiple distinct periods of active duty military service following the June 2000 service enlistment examination; however, as there is no other official entrance medical examination report for the other periods, the presumption of soundness does not otherwise attach to any period of service in this case.  The Board observes that a February 2003 service medical examination report is of record that roughly coincides with the beginning of the Veteran's final period of active duty service; this examination report expressly notes a diagnosis of "pes planus" on clinical evaluation, and thus the presumption of soundness concerning pes planus / flatfoot would not attach even to any extent that this report may be considered an entrance examination report.

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The question of whether there has been an increase in disability during service must be answered in the affirmative before presumption of aggravation attaches, so that presumption is unaffected by the rule on service connection for increase in disability during service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

The Veteran's service treatment records do not present any clear medical indication of an increase in the severity of her pes planus during military service.  The Board notes that the June 2000 service enlistment examination describes the pes planus diagnosis as "mild" and "asymptomatic."  A January 2002 service treatment record shows that the Veteran described experiencing intermittent bilateral foot pain for the prior year in the arch of each foot; the report notes that the Veteran's arches were observed to be only "slightly flat," and the medical assessment of the pain was "chronic plantar fasciitis."  Documentation of the Veteran's medical profile from January 2002 shows that the Veteran was impaired by chronic plantar fasciitis with ankle edema.  A February 2003 service treatment record notes the presence of pes planus (among other lower extremity / foot problems), but an increase in the severity of the pes planus is not indicated.  A pair of February 2003 medical history questionnaires both show that the Veteran reported "[a]rch problems" in addition to "sprained ankle," and note "LOD on file for ankle sprain" (as stated in one of the February 2003 questionnaires); these reports do not indicate an increase in the severity of pes planus / flatfoot during service.  A July 2003 medical history questionnaire shows that the Veteran reported a history of "[f]oot trouble," specified as "[s]prained ankle (Oct 2002)" without indication of worsening pes planus.  A December 2003 medical history questionnaire shows that the Veteran denied experiencing "[f]oot trouble," while noting that she had a "sprained ankle" that "still swells (2002)."  A December 2003 medical assessment includes a medical determination that the Veteran's right ankle pain and swelling were associated with a sprained ankle in 2001 aggravated during deployment, but with no suggestion of worsening of the bilateral pes planus / flatfoot.

A May 2014 VA examination report presents a competent medical opinion, informed by review of the pertinent contents of the claims-file, addressing whether the Veteran's pre-existing flatfoot / pes planus increased in severity during service.  The May 2014 VA medical opinion states that the Veteran's bilateral pes planus "was not aggravated beyond its natural progression by service [or] during service."  The VA examiner's rationale for this conclusion directs attention to the examiner's clinical finding: "the Veteran ... currently does not have bilateral findings of progressive pes planus.  Veteran was evaluated for pes planus, and found not to have significant evidence o[n] physical examination of the same, suggesting a very mild condition today."

The Board finds that the May 2014 VA medical opinion is competent probative evidence indicating that the Veteran's current pes planus diagnosis is "very mild" and that it was "not aggravated by its natural progression ... during service."  The opinion is authored by a medical professional competent to provide it, and it is probative because it is based upon a rationale informed by direct clinical examination and interview of the Veteran as well as review of the VA claims-file.  The May 2014 VA medical opinion's rationale is reasonable and persuasive on its face, and consistent with the evidence of record: as the Veteran was noted to have "mild" pes planus at the time of his entrance to active duty service, and she has been medically determined to have "very mild" pes planus currently (at the most recent VA examination in May 2014), it logically follows that the Veteran's pes planus / flatfoot was not permanently worsened during her military service.  The May 2014 VA medical opinion is further persuasive still in light of the fact that there is no contrary medical opinion of record.

As the presumption of soundness does not attach in this case in which the Veteran is shown to have had pes planus / flatfoot prior to her entrance to military service (noted on entrance examination), and as the evidence of record does not indicate that the pre-existing pes planus / flatfoot worsened during service or was permanently aggravated by service, there is no valid basis for an award of service connection for the Veteran's bilateral pes planus / flatfoot based upon the time of her military service.

To the extent that the Veteran also contends that her bilateral flatfoot has been permanently aggravated by her service-connected right ankle disability such that service connection may be considered on a secondary basis, the evidence weighs against this theory of entitlement as well.  In light of the above finding that the Veteran's bilateral flatfoot / pes planus is medically shown to remain at the same "mild" or "very mild" level of severity as was medically shown at the beginning of her active duty service in 2000, it logically follows that the bilateral flatfoot / pes planus has not been permanently aggravated in severity by the service-connected right ankle disability.  As the flatfoot / pes planus is currently medically characterized as "very mild" by the most recent pertinent May 2014 VA examination report, and as there is no indication of record that the disability (which pre-existed her military service at a medically characterized "mild" severity) was less severe than "very mild" prior to an alleged aggravation by service-connected disability.  As the preponderance of the evidence weighs against finding that the bilateral flatfoot / pes planus has been caused or permanently aggravated by the service-connected right ankle or right foot disabilities, service connection secondary to such disabilities is not warranted for bilateral flatfoot / pes planus.

Accordingly, the Board finds that service connection for bilateral flatfoot / pes planus is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not permit a grant of this appeal.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Board finds that the evidence (including recently submitted new evidence) now reasonably supports finding that the requirements for an award of service connection for PTSD are met.

The Board notes that a December 2011 VA psychiatric examination report shows that the VA examiner diagnosed the Veteran with "anxiety disorder nos" that was determined to be "a direct result of combat and trauma exposure in iraq.  sxs present since military service with no clinically significant periods of sx remission.  includes partial sxs of ptsd."  The VA examiner noted the Veteran's claimed in-service stressor event featuring an experience in which she was responsible for an enemy prisoner on a convoy during overseas deployment and she was ordered to shoot to prisoner in the head if he moved.  The VA examination report noted that it was "related to the Veteran's fear of hostile military or terrorist activity," allowing the Board to accept the occurrence of the reported stressor event without further confirmation.

The Board notes that the VA examiner originally found that the Veteran's reported stressor did not satisfy Criterion A for a PTSD diagnosis (it was deemed not "adequate to support the diagnosis of PTSD").  In this regard, the VA examiner remarked that "vet was frequently fearful, but denied specific traumatic incidents."  However, the same report later presents a section on "PTSD Diagnostic criteria" that indicates that the examiner found that the veteran did satisfy DSM-IV's "Criterion A: The Veteran has been exposed to a traumatic event where both of the following were present:," and then affirmatively checks both boxes for "[X] The Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and "[X] The Veteran's response involved intense fear, helplessness or horror."

Additionally, the VA examiner marked that Criterion B was satisfied (marking two requirements met where only one was needed to satisfy the criterion), Criterion C was satisfied (marking four requirements met where only three were needed), Criterion D was satisfied (marking four requirements met where only two were needed), and Criterion E was marked to be satisfied.  In this "PTSD Diagnostic criteria" section of the December 2011 VA examination report, the only Criterion for a PTSD diagnosis that was not marked as satisfied was Criterion F, with the marked box indicating "Veteran does not meet full criteria for PTSD," and no response on the matter of whether the Veteran's PTSD symptoms caused clinically significant distress was offered."

A May 2014 VA fee-basis psychiatric examination report concludes that "[t]he undersigned [examiner] finds insufficient evidence to support the diagnosis of PTSD, but adequate support for the diagnosis of Anxiety Disorder."  The report does not provide a detailed explanation of the determination that the Veteran did not meet the diagnostic criteria for PTSD at the time.

The Board finds that the December 2011 VA psychiatric examination report is internally inconsistent, and strongly suggests that the Veteran met almost all of the DSM-IV criteria for a PTSD diagnosis, and it is not entirely clear what element was considered unmet.  Subsequent evidence appears to reasonably complete the PTSD diagnosis with more clarity.  A September 2016 statement (received in December 2016) from the VA psychiatrist providing the Veteran's mental health treatment is significant in this regard.  In this statement, the VA psychiatrist confirms that the Veteran "had traumatic exposure in the military including combat traumas of fear of coming under enemy fire, transporting prisoners, and frequent convoys in addition[] to military sexual trauma that meet criterion A for PTSD."  Significantly, the VA psychiatrist noted that the Veteran "had previous evaluations for PTSD and was found to be sub-syndromal.  Within the last year in the context of occupational stress and worsening overall mental health symptoms she has now met full criteria for PTSD...."  In addition, a July 2016 letter (received in December 2016) from a Vet Center psychiatrist asserts: "I am an expert in the diagnosis and treatment of PTSD.  It is my professional opinion that [the Veteran] meets criteria for PTSD, and that the condition prevents her from maintaining employment."

The Board finds that the evidence now reasonably establishes that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Thus, the Board is satisfied that the first requirement for service connection for PTSD is met.  The Board finds that the occurrence of the claimed in-service stressor is sufficiently established as multiple qualifying VA mental health professionals have confirmed that the Veteran's reported stressors are related to the Veteran's fear of hostile military or terrorist activity, the December 2011 VA examination report (despite an inconsistent statement on the point) indicates that the stressor satisfied Criterion A with specific endorsement that the stressor satisfied both requirements to support a PTSD diagnosis, and the September 2016 statement from a VA psychiatrist (Dr. Hasser) specifically confirms that the Veteran's stressors satisfy Criterion A (including stressors related to fear of hostile military or terrorist activity).  Thus, the Board is satisfied that the second requirement for service connection for PTSD is met.  Finally, there appears to be no dispute in this case that there is a causal nexus between the Veteran's symptomatology and the claimed in-service stressor, consistent with the assertions of the July 2016 statement from Dr. Hasser and the fact that the December 2011 and May 2014 psychiatric opinions attribute the Veteran's mental health symptoms to the in-service stressors (even though diagnostically attributing the symptoms to anxiety disorder); the evidence in this case does not suggest that there is any significant distinction to be drawn amongst the Veteran's mental health symptoms such that her PTSD pathology would be unrelated from those in-service stressors.  Thus, the Board is satisfied that the third and final requirement for service connection for PTSD is met.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In addition, service connection has already been awarded for an anxiety disorder, an award that contemplates her psychiatric symptoms and impairment.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has clearly explained, including on the record during her December 2016 Board hearing, that her intention with this appeal is to have VA acknowledge that her diagnosis of PTSD is valid and related to her military service (regardless of whether any additional compensation may be payable, considering that her psychiatric symptoms are currently contemplated in her award of service-connection for anxiety disorder).  This is not a case where consideration of service connection for other psychiatric diagnoses is raised as part of the claim.  The Board finds that a full grant of the benefit sought on appeal, service connection for PTSD (recognizing the diagnosis of PTSD and its relationship to service), has been awarded by this decision.

Resolving the benefit of the doubt to the Veteran, the Board finds that service connection for PTSD is warranted.  U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable rating for scars of the right foot, for the period prior to May 27, 2014, is denied.

A 10 percent rating, but no higher, for scars of the right foot, for the period from May 27, 2014 is granted, subject to the laws and regulations governing the payment of compensation benefits.

Service connection for bilateral flatfoot / pes planus is denied.

Service connection for PTSD is granted.


REMAND

Anxiety Disorder Rating

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to her anxiety disorder increased rating claim.  38 C.F.R. § 3.159.

The Veteran's most recent VA psychiatric examination for the purposes of evaluating the severity of her anxiety disorder for rating purposes was in May 2014.  The Veteran has provided testimony and evidence indicating an increase in the severity of her anxiety disorder symptoms since that time.  A September 2016 letter (received by VA in December 2016) from one of the Veteran's treating VA physicians (Dr. Hasser) describes that "[w]ithin the last year" (since September 2015) the Veteran has experienced "worsening overall mental health symptoms," including involving "anxiety related panic attacks."  The letter states that "[t]his exacerbation in symptoms has increased the level of her functional impairment both socially and occupationally over her prior baseline level of disability."

The Veteran's presentation and testimony during the December 2016 Board hearing directed attention to Dr. Hasser's statement and the Veteran's further testified that her symptoms "started to increase, well I started getting treatment for the increase, um, in 2015, when I noticed that my mood was going up and down.  I was becoming extremely anxious, I started having panic attacks in public and then I would avoid leaving my apartment unless I absolutely had to."  The Veteran and her representative also discussed that the Veteran "more recently lost her job in April 2016, due to her anxiety...."

VA's General Counsel has indicated that a new  examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's anxiety disorder.

Right Ankle Disability Rating

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to her right ankle increased rating claim.  38 C.F.R. § 3.159.

The most recent VA examination presenting the necessary clinical findings specifically pertinent to the matter of assigning a right ankle disability rating in this case was conducted in December 2013.  (More recent VA examination findings concerning right foot issues do not present all of the particular information pertinent to specifically informing a right ankle rating.)  The Veteran's service-connected right ankle disability is rated based on limitation of motion, under Diagnostic Code 5271.  A 10 percent rating contemplates moderate limitation of motion.  Marked limitation of motion of the ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code  5271.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran is currently in receipt of a 10 percent rating for the right ankle disability on the basis of functional impairment from painful motion of the ankle joint, with the AOJ's December 2013 rating decision expressly explaining that the rating contemplates the minimum compensable rating for arthritic painful motion of the joint under 38 C.F.R. § 4.59.

The available VA examination findings concerning the right ankle do not include findings as to the Veteran's functional impairment due to pain on active and passive motion and during weightbearing and non-weightbearing with comparison to the range of the opposite undamaged joint.  The available clinical findings are thus inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's right ankle disability is necessary.

Also, during the Veteran's December 2016 Board hearing, the Veteran's representative explained that "we believe she should be rated higher because she also has marked limitation in motion of the right ankle."  The Veteran then testified that she had begun using a cane to walk, starting two years prior (late 2014), and she testified that she "noticed an increase in ankle pain" and described worsening of symptoms of pain and swelling with repeated  use.  The Board observes that the December 2013 VA examination report noted that the Veteran "uses a laced ankle brace on regular basis and she walks with a limp," but the Veteran otherwise "does not require any assistive or walking device," indicating that she had not yet developed a need to use a cane as of that time, and the same report's clinical findings showed no decrease in range of motion upon repetitive motion testing.  The Board also notes that a May 2014 VA examination report (focused upon evaluation of the foot rather than the ankle) specifically indicates that the Veteran was using only a brace and not a cane or any other assistive device at that time.  In light of the Veteran's December 2016 testimony indicating that she has experienced worsened impairment of right ankle function, the Board finds that a remand is warranted to afford the Veteran with a new VA examination to provide the updated data and findings necessary to support an informed appellate review of this rating issue on appeal.  VA's General Counsel has indicated that a new  examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's right ankle disability.

Given that these issues are being remanded, any updated records of VA evaluations and treatment the Veteran has received for her anxiety and right ankle disabilities may contain potentially relevant evidence, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports, including VA medical reports generated since the last such update of the claims-file (in June 2014), obtaining reports pertaining to treatment the appellant has received that is relevant to anxiety and right ankle disability rating claims on appeal.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected psychiatric disabilities.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

a. All manifestations of the Veteran's service connected anxiety and PTSD must be described.  In particular, the examiner should describe the severity, frequency, and duration of all of the Veteran's service-connected psychiatric symptoms.  The examiner should consider the indications from the Veteran's testimony and submitted evidence that her psychiatric symptoms may have significantly increased in severity in the years following the prior May 2014 VA psychiatric examination for compensation rating purposes.  
b. The examiner is also requested to describe, in detail, the impact of the Veteran's psychiatric symptoms on her functioning, including how that functional impairment impacts on physical and sedentary employment.

The examiner should provide a complete rationale for all opinions that are expressed.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected right ankle disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's right ankle disability and should provide the following information:

a) The examiner should specifically state range of motion findings for the right ankle.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent medically possible / appropriate, the examination report should record the results of range of motion testing for pain on BOTH active and passive motion AND in weightbearing and non-weightbearing, with comparison to the range of the opposite undamaged joint.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done. 

b) The examiner should comment on whether the right ankle disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

4.  After completion of the above and any further development deemed necessary by the RO/AMC, the issues remaining on appeal should be readjudicated.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


